

117 HRES 103 IH: Condemning the bigotry that was displayed and voiced during the January 6th siege of the United States Capitol, the prominent role played by White supremacists and domestic terrorists in planning and leading the siege, and the elected officials who encouraged them.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 103IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Chu (for herself, Mrs. Beatty, Mr. Ruiz, Mrs. Napolitano, Mr. Carson, Mr. Espaillat, Mr. Rush, Ms. Strickland, Mr. Trone, Mr. Hastings, Ms. Sewell, Ms. Omar, Mr. Khanna, Mr. Evans, Ms. Bass, Mr. Cooper, Ms. Lee of California, Mr. McGovern, Mrs. Torres of California, Mr. Takano, Mr. Brown, Ms. Jackson Lee, Ms. Williams of Georgia, Ms. Schakowsky, Mr. Payne, Mr. Crow, Mrs. Watson Coleman, Ms. Meng, Mr. Blumenauer, Mr. Meeks, Mr. DeSaulnier, Ms. Clark of Massachusetts, Ms. Norton, Mr. Auchincloss, Mr. Lowenthal, Mr. Green of Texas, Ms. Velázquez, Mr. Pocan, Ms. Roybal-Allard, Mr. Cárdenas, Ms. Escobar, Ms. Barragán, Mr. Danny K. Davis of Illinois, Ms. Tlaib, Mrs. Hayes, Mr. Torres of New York, Mr. Larsen of Washington, Mr. Sires, Ms. Bonamici, and Mr. Costa) submitted the following resolution; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the bigotry that was displayed and voiced during the January 6th siege of the United States Capitol, the prominent role played by White supremacists and domestic terrorists in planning and leading the siege, and the elected officials who encouraged them.Whereas participants in the violent January 6, 2021, siege on the United States Capitol carried, wore, and displayed overt White supremacist slogans and symbols of QAnon, which the Federal Bureau of Investigation has labeled a domestic terror threat;Whereas the violent siege was in part organized by members of the Proud Boys, a group known to be Islamophobic, misogynist, nativist, and with ties to known anti-Semites, White supremacists, and conspiracy theorists;Whereas known White supremacists helped organize the riot and were visibly present among the group;Whereas the Federal Bureau of Investigation has reported that dozens of those who attended the siege are known White supremacists who are on a terrorist watchlist;Whereas visible in the crowd were Nazi flags, swastikas, and messages of Holocaust denial, including slogans like Work Brings Freedom, a phrase printed on the gates of the Nazi concentration camp in Auschwitz, and 6MWE, which stands for 6 Million Wasn’t Enough, a reference to the 6,000,000 Jews murdered in the Holocaust;Whereas the Nazi swastika is a global symbol of hate, genocide, and bigotry, and an anathema to democratic and free-thinking societies;Whereas rioters at the Capitol waved the racist and anti-American Confederate battle flag and carried it through the halls of the Capitol, something which Union soldiers fought and died to prevent;Whereas the Confederate battle flag, wielded by southern Dixiecrats to inflict terror, represents the Lost Cause myth, segregationists, and White nationalism, and continues to represent terrorism, violence, and the oppression of Black people;Whereas these symbols of oppression were visible in the crowd when they were addressed by then President Donald Trump and Members of Congress;Whereas one of the Members of Congress who spoke to the crowd outside the Capitol said Hitler was right on one thing …;Whereas Hitler was a mass murderer, propagandist, and dictator who orchestrated the Holocaust;Whereas the seditionists who planned and participated in the attempted coup against the United States Government and the violent siege of the United States Capitol while carrying long guns, Molotov cocktails, explosive devices, and zip ties, were treated with more respect and less hostility than the protesters who peacefully assembled to protest racial injustice in the plaza between St. John’s Church and Lafayette Square where they were tear gassed to create a path for then President Trump to take a staged photo at the church;Whereas despite early requests for additional reinforcements from the National Guard, the Trump administration refused to approve the request while President Trump failed to condemn the terrorists storming the United States Capitol;Whereas, even after this group began acting violently, President Trump offered encouragement saying, We love you;Whereas supporters of the seditionists have continued to argue that peaceful protesters of color and people of color are a greater threat to our country than an armed siege of the United States Capitol;Whereas even after the siege, Senator Josh Hawley, Congressman Mo Brooks, Congressman Paul Gosar, Congresswoman Marjorie Taylor Greene, and Congresswoman Lauren Boebert continued to support the seditionists who perpetrated this heinous and treasonous act;Whereas Senator Hawley and Congressman Brooks have compared peaceful protesters of color to terrorists and rioters;Whereas Congressman Paul Gosar justified the murder of a peaceful Black Lives Matter protester as self-defense but has continued to support an armed attempted coup of the United States Government and has been accused of allegedly participating in planning the coup;Whereas Congresswoman Marjorie Taylor Greene has said that Muslims do not belong in the government, has called Black voters slaves, and continues to support baseless theories that the election was stolen;Whereas Congresswoman Lauren Boebert, during the debate on the second impeachment of Donald Trump, argued openly that peaceful protests for racial justice and democratic values are a greater threat to the United States than the seditionists that actively tried to overthrow the United States Government by stopping the peaceful transition of power through a premeditated, violent siege of the United States Capitol;Whereas Congressman Madison Cawthorn, who has implied in political communication that those who support the election of people of color aim to ruin White males, called upon the insurrectionists to lightly threaten their Congressperson and state I’m coming after you the morning of the riot and only expressed concern over the siege after receiving push back in his own district;Whereas Congresswoman Lauren Boebert supported the sedition and recklessly put her House colleagues in danger by posting a message on Twitter saying, The Speaker has been removed from the chambers as a pro-Trump mob breached the Capitol;Whereas certain Republican Members of Congress allegedly led a reconnaissance mission through the Capitol on January 5, the preceding day before insurrectionists took part in a deadly siege on the legislative branch;Whereas in advance of the Capitol riots the panic buttons installed in Representative Ayanna Pressley’s office to protect her and her staff were removed from her office without her consent, thus putting her safety at risk;Whereas in the midst of a pandemic that has disproportionately affected people of color because of long standing structural health and economic inequalities, several Republican Members of Congress refused to take precautions against COVID–19 while in lockdown, which resulted in multiple Members of Congress later testing positive for the coronavirus due to the negligence of their colleagues;Whereas more than a dozen Republican State and local lawmakers referred to the insurrectionists who stormed the Capitol as patriots and attended the Capitol insurrection that led to the death of at least 5 people including 1 Capitol police officer;Whereas Republican National Committee members expressed their continued support for President Trump the morning after the Capitol riot occurred despite the fact that the insurrection left 5 dead and many more wounded due to the violence Donald Trump encouraged;Whereas Members of Congress and staff who identify as racial and religious minorities have expressed extreme distress and a decreased level of safety knowing that some of their colleagues aided in inciting the siege;Whereas people of color and religious minorities across the United States have expressed alarm and a decreased level of safety over the racial motivators of the siege on the Capitol;Whereas Joseph Biden and Kamala Harris, the first woman, Black, and Asian Vice President of the United States, indisputably won the 2020 election;Whereas that election was certified by a bipartisan vote of the House of Representatives and Senate;Whereas many Republican Members of Congress cast their votes to overturn the election results not out of genuine conviction, but for short-term political ambition and gain;Whereas Donald Trump has frequently used openly racist rhetoric and stoked fear and animosity against people of color and religious minorities while engaging with his supporters; andWhereas Donald Trump and the elected officials who support him spent the months following the election espousing unsubstantiated claims that the election was stolen: Now, therefore, be itThat the House of Representatives—(1)condemns the bitterness, hate, and bigotry that unequivocally fueled the domestic terrorists that stormed, sieged, and looted the United States Capitol in a failed coup attempt;(2)condemns the elected officials that stoked that bigotry including former President Donald Trump;(3)condemns the Members of Congress who have continued to support individuals that committed an act of treason against the United States;(4)condemns the rhetoric used by Members of Congress, those who participated in the siege, and those who supported the siege during and since January 6th; and(5)reaffirms that harmful rhetoric and violent behavior against individuals based on their actual or perceived religion, race, ethnicity, national origin, immigration status, sexual orientation, gender, gender identity, disability, and sex will not be tolerated.